Citation Nr: 0716909	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to service connection for chronic recurrent left 
ankle sprains.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 22, 
2002, to February 13, 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In May 2006 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  No lower extremity abnormalities were noted during the 
veteran's enlistment examination.

3.  The veteran had a pre-existing left ankle condition at 
the time of his entry into service.

3.  The veteran's pre-existing ankle condition increased in 
disability/became aggravated during active service.

4.  The presumption of aggravation is not rebutted by clear 
and unmistakable evidence.


CONCLUSION OF LAW

A preexisting left ankle condition was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for chronic recurrent 
left ankle sprains.  He reports that he injured his left 
ankle while in service, and maintains that his current 
disorder is related to this in-service injury.  During his 
May 2006 hearing he testified that despite a pre-service 
injury to his left ankle, he had no problems with his left 
ankle at the time of his entry into service.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, while in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In determining whether the veteran incurred a left ankle 
condition during service, the Board will first address 
whether the presumption of soundness attaches in this 
instance and, if so, whether it has been rebutted.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).
When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DD-214 shows that the veteran entered active duty in January 
2002.  Enlistment examination done in November 2001 
documented no foot or ankle abnormalities.  Since no ankle 
problem was "noted" upon the veteran's entrance to service, 
the presumption of soundness attaches and VA bears the burden 
of meeting the two prong test.  38 C.F.R. § 3.304(b); see 
Bagby, 1 Vet. App. 227. 

The veteran reports that while walking up steps during 
service he stopped short in order to prevent colliding with 
the person ahead of him, and in so doing he rolled his left 
ankle.  Service medical records dated in January 2002 
document the veteran's complaints of ankle pain.  Diagnosis 
was "recurrent chronic left ankle sprains."  During the 
course of his treatment the veteran reported that he failed 
to mention a prior left ankle injury at his Military Entrance 
Processing Station.  Subsequent Medical Board findings were 
that the veteran's ankle condition existed prior to service.

Based on Medical Board findings, medical records dated prior 
to entry on active duty and admissions made by the veteran 
during the course of his treatment for ankle pain, the Board 
finds that the evidence clearly and unmistakably shows the 
veteran had a pre-existing ankle condition.  There is no 
competent medical evidence to contradict or otherwise 
question the validity of this conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  

The evidence clearly demonstrates that the veteran's left 
ankle condition increased in disability during service.  
Enlistment examination done in November 2001 found no lower 
extremity abnormalities; however, subsequent SMRs regarding 
treatment for left ankle pain document objective findings of 
"antalgic gait (moderate), positive mild-moderate diffuse 
edema guarded decreased AROM [active range of motion], 
guarding, neurovascular system intact."  

Although the veteran clearly had a pre-existing left ankle 
condition, the record contains no evidence which suggests 
that the increase in disability during service was due to the 
natural progress of the disease.  Indeed, a compensation and 
pension examiner avers that "it is as likely as not that the 
third degree tear occurred at the time of the accident on the 
third day of [the veteran's] service and that his [the 
veteran's] ankle was functioning well during the first two 
days of activity at basic training, and had no tear until the 
accident."  The record contains no competent medical 
evidence to the contrary.  Based on the evidence of record 
the Board finds that the presumption of aggravation has not 
been rebutted by clear and unmistakable evidence.  Service 
connection for chronic recurrent left ankle sprains is thus 
warranted under the provisions of 38 C.F.R. § 3.306.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic recurrent left ankle sprains 
is granted, subject to the law and regulations governing the 
payment of monetary awards.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


